If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 17, 2020
               Plaintiff-Appellee,

v                                                                    No. 346898
                                                                     Monroe Circuit Court
GREG LEE WILLIAMS,                                                   LC No. 18-244579-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury conviction for possession of less than 25 grams of
cocaine, MCL 333.7403(2)(a)(v). Defendant was sentenced, as a fourth-offense habitual offender,
MCL 769.12, to 24 to 180 months’ imprisonment. We affirm.

                                       I. BACKGROUND

        Defendant was arrested during a traffic stop by Trooper Daniel Drewyor. He was the
passenger in the vehicle. Defendant was handcuffed and placed in the front passenger seat of the
patrol car, per standard procedure. The driver of the vehicle in which defendant was riding was
also arrested; he was placed in the rear passenger seat. Prior to placing defendant in the car,
Trooper Drewyor conducted a cursory pat down of defendant but defendant was wearing “a very
thick winter coat,” similar to a “Carhart.” After defendant was taken to jail, Trooper Drewyor
conducted a search of his patrol vehicle. He found “a metal crack pipe and also a needle, a syringe”
in the crevice between the front passenger seat and the backrest of the seat. Trooper Drewyor
inspected the metal pipe and there was a white, powdery substance on the pipe. Because of his
training and experience, Trooper Drewyor believed it was used for the consumption of crack
cocaine. Trooper Drewyor testified that he searched his vehicle at the beginning of his shift on the
day of defendant’s arrest and the pipe and syringe were not in the vehicle. Defendant was the first
person to be in Trooper Drewyor’s patrol vehicle on that day.

       When Trooper Drewyor found the pipe and syringe, he held them in his hand, stood up,
and looked at defendant. Defendant looked at the items in Drewyor’s hand and said, “I’m going
back to f******g prison anyway,” or “something to that effect.” Trooper Drewyor did not


                                                -1-
question defendant. Trooper Drewyor testified that, as defendant turned and began walking into
the jail, “it became clear that [defendant] wasn’t going to speak to me about the item anyhow.”
The jury found defendant guilty of one count of possession of less than 25 grams of cocaine.

                                          II. ANALYSIS

       On appeal, defendant argues that there was insufficient evidence at trial to convict him,
and that he received ineffective assistance of counsel. We disagree with both arguments.

                                 A. INSUFFICIENT EVIDENCE

        Defendant first argues that there was insufficient evidence to convict him of possession of
less than 25 grams of cocaine. We disagree.

                                  1. STANDARD OF REVIEW

        This Court reviews a claim of insufficient evidence de novo, and in the light most favorable
to the prosecution, to determine whether a trier of fact could have found that all elements of the
charged offense were proved beyond a reasonable doubt. People v Schumacher, 276 Mich. App.
165, 167; 740 NW2d 534 (2007). Circumstantial evidence and all reasonable inferences drawn
from it may be used to prove the elements of a crime. People v Bennett, 290 Mich. App. 465, 472;
802 NW2d 627 (2010). All conflicts in evidence are resolved in favor of the prosecution. People
v Solloway, 316 Mich. App. 174, 180-181; 891 NW2d 255 (2016). Further, “this Court must not
interfere with the jury’s role as the sole judge of the facts.” People v Meshell, 265 Mich. App. 616,
619; 696 NW2d 754 (2005).

                                     2. APPLICABLE LAW

        MCL 333.7403(1) provides that a “person shall not knowingly or intentionally possess a
controlled substance[.]” Cocaine is considered a controlled substance. MCL 333.7214(a)(iv).
Defendant was found guilty under MCL 333.7403(2)(a)(v), the elements of which include that he
knowingly or intentionally possessed cocaine which weighed less than 25 grams. See MCL
333.7403(2)(a)(v). Here, contrary to defendant’s argument, there was sufficient evidence
presented to allow a jury to conclude that he knowingly or intentionally possessed less than 25
grams of cocaine when he was arrested.
        At trial, the prosecutor asserted that defendant had the pipe and syringe stuck up his coat
sleeve and, while sitting in the patrol car, he slipped them out and tried to hide them in Trooper
Drewyor’s vehicle. The evidence established that Trooper Drewyor checked his vehicle for any
contraband at the start and end of every shift. At the start of his shift on the day defendant was
arrested, Trooper Drewyor checked his patrol vehicle and there was no contraband inside.
Defendant was the first person in the front passenger seat of the patrol car. Although the driver of
the car defendant was riding in prior to his arrest was handcuffed and eventually placed in the
backseat, he did not have access to the crevice of the front passenger seat where defendant was
seated. Upon arriving at the police station, defendant was removed from the vehicle; then, after
conducting another search of the vehicle, per his routine, Trooper Drewyor found the pipe and
syringe in the crevice of the front passenger seat.



                                                -2-
        Defendant argues that because Trooper Drewyor searched him before placing him in the
patrol car, a rational finder of fact could not have found that the pipe and syringe came from
defendant; thus, there was insufficient evidence to convict him. However, circumstantial evidence
and all reasonable inferences drawn from it may be used to prove the elements of a crime. Bennett,
290 Mich. App. at 472. On these facts, the circumstantial evidence of how, when, and where the
cocaine was found is sufficient for a rational trier of fact to find, beyond a reasonable doubt, that
defendant was knowingly or intentionally in possession of the cocaine when it ended up in the
front passenger seat of the patrol vehicle after defendant was placed there. While “a person’s
presence, by itself, at a location where drugs are found is insufficient to prove constructive
possession,” People v Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002) (quotation marks and
citation omitted), there is more than mere presence here to establish that defendant possessed the
pipe and syringe when he entered Trooper Drewyor’s vehicle. Moreover, while defendant
challenges the plausibility of the prosecutor’s theory, we “must not interfere with the jury’s role
as the sole judge of the facts.” Meshell, 265 Mich. App. at 619.

                        B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant next argues that he received ineffective assistance of counsel at trial because his
attorney failed to seek admission of a dash camera video of defendant’s arrest and failed to object
to both Trooper Drewyor’s testimony about defendant’s silence, as well as the prosecution’s
closing argument. Because none of these instances amounted to his trial counsel performing
deficiently under the Sixth Amendment, and because any such alleged deficiencies would not have
changed the outcome of the trial, relief is not warranted.

                     1. STANDARD OF REVIEW AND PRESERVATION

       A criminal defendant may preserve a claim of ineffective assistance of counsel by
requesting a Ginther hearing in the trial court. People v Payne, 285 Mich. App. 181, 188; 774
NW2d 714 (2009), citing People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973). Although
defendant requested a Ginther hearing, he did so only at the appellate level in his motion to remand,
which was denied by this Court. People v Williams, unpublished order of the Court of Appeals,
entered August 2, 2019 (Docket No. 346898). Therefore, this Court’s review is limited to errors
apparent on the record. See Payne, 285 Mich. App. at 188.

                                      2. APPLICABLE LAW

        To succeed on a claim of ineffective assistance of counsel, a defendant must show that his
counsel’s performance fell below an objective standard of reasonableness and there is a reasonable
probability that, but for counsel’s error, the result would have been different. People v Jordan,
275 Mich. App. 659, 667; 739 NW2d 706 (2007). “Trial counsel is presumed to have been effective,
and defendant must prove otherwise.” People v Blevins, 314 Mich. App. 339, 351; 886 NW2d 456
(2016). Further, there is a “strong presumption that counsel engaged in sound trial strategy.”
People v Horn, 279 Mich. App. 31, 40; 755 NW2d 212 (2008). Where “[t]rial counsel’s strategy
was reasonable in light of Michigan law, [] the strategy’s ultimate failure is simply not relevant.”
Blevins, 314 Mich. App. at 352. Finally, ineffective assistance of counsel cannot be predicated on
the “failure to make a futile or meritless objection.” People v Johnson, 315 Mich. App. 163, 175;
889 NW2d 513 (2016).


                                                -3-
        Defendant’s first claim of ineffective assistance of counsel is his counsel’s failure to seek
admission of the dash camera video of defendant’s arrest, which defendant contends would have
undermined Trooper Drewyor’s testimony. However, because the video was not presented as part
of the lower court record, and our review is limited to mistakes apparent on the record, this Court
cannot consider the contents of the video.1 Counsel is presumed to have engaged in sound trial
strategy and defendant has failed to overcome that presumption. See Horn, 279 Mich. App. at 40.
Accordingly, defendant has not established the factual predicate of his ineffective assistance of
counsel claim.

        Second, defendant argues that trial counsel was ineffective for failing to object to Trooper
Drewyor’s testimony that he did not believe defendant was going to talk to him about what he
found in the vehicle. Trooper Drewyor testified that he found the pipe, looked at defendant,
defendant said that he was going to prison anyway, then Trooper Drewyor testified that he did not
ask defendant about the contraband because he did not believe defendant was going to talk to him
about it. Defendant now claims that his trial counsel was ineffective for failing to object to Trooper
Drewyor’s testimony that defendant was not going to talk to him because his postarrest silence, or,
his right to remain to silent, was used against him and violated his due process rights.

        “If [] custodial interrogation is not preceded by an adequate [Miranda] warning, statements
made during the custodial interrogation may not be introduced into evidence at the accused’s
criminal trial.” People v Elliott, 494 Mich. 292, 301; 833 NW2d 284 (2013), citing Miranda v
Arizona, 384 U.S. 436, 444-445; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966). Further, “if a person remains
silent after being arrested and given Miranda warnings, that silence may not be used as evidence
against that person.” People v Shafier, 483 Mich. 205, 212; 768 NW2d 305 (2009). But a
defendant’s silence, outside of interrogation and where Miranda warnings have not yet been given,
is not protected and may be admitted as evidence. People v Schollaert, 194 Mich. App. 158, 166-
167; 486 NW2d 312 (1992).

        Here, defendant was not subject to a custodial interrogation at the time referred to by
Trooper Drewyor. While defendant may have been arrested and in handcuffs, he was not
questioned at all—Trooper Drewyor testified that when he found the pipe in the vehicle, he stood
up and made eye contact with defendant, without saying anything to him. Even if, as defendant
claims, Trooper Drewyor suspected that defendant was invoking his right to remain silent, his right
did not attach at that point as no custodial interrogation was taking place. There is nothing to
suggest that defendant was subject to a custodial interrogation or that his silence was in reliance
on Miranda; there is no evidence in the record that defendant’s Miranda rights had been read to
him at that point. See Schollaert, 194 Mich. App. at 165. Moreover, any assertion by defendant of
his right to remain silent was not unequivocal. See People v Henry (After Remand), 305 Mich
App 127, 145; 854 NW2d 114 (2014). Ineffective assistance of counsel cannot be predicated on
the “failure to make a futile or meritless objection.” Johnson, 315 Mich. App. at 175. Thus, this
claim is without merit.




1
 A motion to remand was denied by this Court without prejudice. The video presented, however,
was a grainy recording showing two men in large coats.


                                                 -4-
       Finally, defendant argues that trial counsel was ineffective by failing to object to the
prosecution’s closing statement, asserting that the prosecution improperly attempted to shift the
burden of proof to defendant. “A prosecutor may not imply in closing argument that the defendant
must prove something or present a reasonable explanation for damaging evidence because such an
argument tends to shift the burden of proof.” People v Fyda, 288 Mich. App. 446, 463-464; 793
NW2d 712 (2010). “However, a prosecutor’s argument that inculpatory evidence is undisputed
does not constitute improper comment.” Id. at 464. Finally, “[a] prosecutor may also argue that
the evidence was uncontradicted even if the defendant is the only person who could have
contradicted the evidence.” Id.

       Here, the statements that defendant argues his trial counsel should have objected to, which
were made during rebuttal to defendant’s closing argument, included, “[t]he defendant implores
you not to speculate, but isn’t that what he just asked you to do; speculate even though there’s no
evidence that supports his position?” In Fyda, the prosecution stated in its closing argument:
       How much time did the defense defend what the defendant did? You never heard
       any argument during closing argument that, gees, defendant never presented a gun.
       Defendant never asked [the officer] to murder his wife. My client never provided
       the pictures. You never heard any of that. There’s been no defense to the crime
       itself. Only the defenses of distraction. [Fyda, 288 Mich. App. at 463.]

There, this Court held that those statements, while “[a]ttacking the credibility of the theory
advanced by [the defendant,] did not shift the burden of proof” and were not improper. Id. at 464.
Further, “[t]he prosecution’s statements were proper commentary on the weaknesses of [the
defendant’s] theory of defense and did not constitute prosecutorial misconduct.” Id. at 464-465.
Similarly, here, the prosecution did not overstep in its commentary on the weakness of defendant’s
theory at trial. And even if the comments were improper, any such error does not warrant reversal
where the prosecutor’s comments were in rebuttal to defense counsel’s closing argument. See
People v Watson, 245 Mich. App. 572, 592-593; 629 NW2d 411 (2001). In summary, defendant
has not established that his trial counsel’s performance fell below an objective standard of
reasonableness and a reasonable probability exists that, but for his counsel’s alleged errors, the
outcome of the trial would have been different. See Jordan, 275 Mich. App. at 667.

       Affirmed.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Deborah A. Servitto




                                                -5-